Citation Nr: 1517577	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  10-32 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for sterility.

2.  Entitlement to a disability rating in excess of 10 percent for mucoviscidosis.

3.  Entitlement to a disability rating in excess of 60 percent for heat intolerance characterized by nausea, vomiting, weakness, and weight loss.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to November 1969.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  By an August 2009 rating decision, the RO continued a 10 percent disability rating for mucoviscidosis.  In November 2011, the RO denied entitlement to service connection for sterility.

In March 2013, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development.  In November 2013, the Board denied entitlement to service connection for sterility, and remanded the issue of a higher disability rating for mucoviscidosis. 

The Veteran appealed the Board's denial of entitlement to service connection for sterility to the United States Court of Appeals for Veterans Claims (Court).  In an August 2014 Order, the Court set aside the Board's November 2013 decision and remanded the issue for readjudication in compliance with directives specified in a joint motion filed by counsel for the Veteran and VA.

The parties to the joint motion agreed that the claim for entitlement to service connection for sterility was inextricably intertwined with Veteran's claim of entitlement to a disability rating in excess of 10 percent for mucoviscidosis.  Harris v. Derwinski, 1 Vet.App. 180, 183 (1991); see Tyrues v. Shinseki, 23 Vet.App. 166, 178-79 (2009), aff'd 631 F.3d 1380 (Fed. Cir. 2011).  The Court noted that the Board remanded the issue of entitlement to a higher disability rating for service-connected mucoviscidosis, in part, to obtain an opinion as to whether the Veteran had a current disability, related to service, manifested by heat intolerance, increased susceptibility to dehydration, nausea, vomiting, weakness, or other signs and symptoms.  The Veteran had contended that his sterility was due to extreme dehydration and exposure to heat.  The parties concluded that if it was determined that the Veteran had a disability related to heat intolerance or dehydration related to service, this finding would have a significant impact on his sterility claim and that, for this reason, the issues were inextricably intertwined. 

In a June 2014 rating decision, the Appeals Management Center (AMC) granted a 60 percent disability rating for heat intolerance characterized by nausea, vomiting, weakness and weight loss.  This rating was curiously was made a part of the appeal, apparently because the AMC treated the award as a rating substituted for the previously assigned 10 percent rating for mucoviscidosis.  As will be explained in greater detail below, the Veteran's 10 percent disability rating for mucoviscidosis has been in effect for over 20 years and, therefore, cannot be reduced.  38 C.F.R. § 3.951 (2014).  

(The issue of entitlement to service connection for sterility is addressed in the remand that follows the decision below.)


FINDINGS OF FACT

1.  The Veteran does not experience symptoms of mucoviscidosis.  

2.  The Veteran's service-connected disability of heat intolerance has not manifested in respiratory symptoms, and has not caused generalized decalcification of bones, kidney stones, gastrointestinal symptoms (nausea, vomiting, anorexia, constipation, weight loss, or peptic ulcer), or weakness.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 10 percent for mucoviscidosis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.10, 4.97, Diagnostic Code 6699-6602 (2014). 

2.  The criteria for a rating higher than 60 percent for heat intolerance characterized by nausea, vomiting, weakness and weight loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.10, 4.119, Diagnostic Codes 7999-7904 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield, 444 F.3d 1328; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  A July 2009 letter to the Veteran informed him of what was needed to substantiate his claim, the information and evidence that the VA would collect, and the information and evidence that he would be responsible for providing to VA. In addition, this letter met the notification requirements set out in Dingess, and the generic notification requirements still in effect under Vazquez.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998). This case was initially remanded in March 2013, in order to obtain outstanding records from Long Beach Naval Hospital, and to provide the Veteran with a VA examination to determine the current nature and severity of his service-connected disorder, characterized as mucoviscidosis.   

In May 2013, the National Personnel Records Center (NPRC) notified the AOJ that a search for clinical records from the Long Beach Naval Hospital from 1969 was conducted, but no records were located.  In a June 2013 letter, the AOJ notified the Veteran that records from Long Beach Naval Hospital were unavailable and invited him to submit any such records he may have in his possession or to inform VA of their location.  The Veteran responded, indicating that he did not have the records.

The Board is mindful that, in a case such as this, where some service treatment records are unavailable, there is a heightened obligation to explain findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  While it is unfortunate that the Veteran's service treatment records from Long Beach Naval Hospital are unavailable, the appeal must be decided on the evidence of record.  The Board's analysis has been undertaken with this heightened duty in mind.

The Veteran was provided with VA examinations in April 2013.  An endocrine examination report reflected that he did not have an endocrine disorder.  The Veteran was also provided with a respiratory examination.  The examiner found that pulmonary function tests were normal, and that he did not have a respiratory disorder.  However, while the April 2013 VA examiner concluded that the Veteran did not have mucoviscidosis (cystic fibrosis), the examiner did not address the contentions that he had increased heat intolerance since his active duty and that he continued to experience symptoms with exposure to heat.  The examiner also failed to identify the disability to which the Veteran's symptoms, including heat intolerance, are attributed.

As such, the case was remanded again in November 2013 in order to provide the Veteran with another examination addressing his heat intolerance.  The Veteran was provided with the examination in January 2014.  The examiner confirmed that the Veteran did not have a diagnosis of mucoviscidosis (cystic fibrosis), but that he had heat intolerance attributed to service.  As will be explained in further detail below, as a result of the examination report, the Veteran was awarded a 60 percent rating, by analogy, under 38 C.F.R. § 4.119, Diagnostic Code 7904,  pertaining to hyperparathyroidism.

The Board finds that the VA opinion is adequate because, as shown below, it was based upon consideration of the Veteran's pertinent medical history, and because the reports describe the disability in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

Post-service VA and private medical records and VA examination reports have been associated with the claims file.  The Board has reviewed these records to establish if any other medical evidence relevant to the Veteran's claim exists and has determined that all relevant medical evidence has been associated with the record.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Increased Ratings

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran has been service connected at a 10 percent disability rating for mucoviscidosis under 38 C.F.R. § 4.97, Diagnostic Codes 6699-6602, since November 1969.   VA regulations provide that conditions not listed in the rating schedule will be rated by analogy and coded with the first two numbers of the schedule provisions for the most closely related body part and "99."  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27 (2014).  Diagnostic Code 6602 pertains to bronchial asthma.   

The medical evidence of record shows that the Veteran does not in fact have a diagnosis of mucoviscidosis, or cystic fibrosis.  Instead, the Veteran has a disability manifested by heat intolerance.  As such, in a January 2014 rating decision, the AMC rated the Veteran's service-connected disability under Diagnostic Codes 7999-7904, by analogy, as hyperparathyroidism, based on the findings that he has a service-connected disability manifested by heat intolerance and characterized by nausea, vomiting, weakness, and weight loss.  38 C.F.R. § 4.119, Diagnostic Code 7904.  The Veteran was provided with a 60 percent disability rating under this Diagnostic Code.  

The Board notes that 38 C.F.R. § 3.951(b) states that a "disability which has been continuously rated at or above any evaluation of disability for 20 or more years for compensation purposes under laws administered by the Department of Veterans Affairs will not be reduced to less than such evaluation except upon a showing that such rating was based on fraud."  See also Murray v. Shinseki, 24 Vet. App. 420 (2011) (changing an applicable diagnostic code that has been in place for 20 years or more, even if to more accurately characterize the disability, is impermissible).  Likewise, under 38 C.F.R. § 3.957, service connection for a specific disability, such as mucoviscidosis, may not be severed if the award has been in effect for 10 or more years except upon a showing that the grant was based on fraud or it is clearly shown that the claimant did not have the requisite service or character of discharge to qualify for the benefit.  

The AMC's action in June 2014 was to sever the award for mucoviscidosis.  The Board notes that this rating is protected and cannot be disturbed as it has been in effect for well over 20 years.  38 C.F.R. § 3.951(b).  In addition, under the holding in Murray, a current examination cannot act to reduce a protected disability rating where the symptoms upon which the disability rating was based are no longer present.  Replacing the 10 percent disability rating with a 60 percent disability rating would, in effect, reduce the 10 percent rating, which is not allowed.  Id.

The Veteran initially appealed the decision on the issue of entitlement to a disability rating in excess of 10 percent for mucoviscidosis.  However, on appeal, he was granted entitlement to service connection for heat intolerance, as a more accurate reflection of his disability.  Both of these ratings should be considered as currently in effect and, therefore, the Board will address ratings under Diagnostic Codes for both ratings.

Under Diagnostic Code 6602, a 10 percent rating is assigned for application when forced expiratory volume in one second (FEV-1) is 71-80 percent predicted, or; forced expiratory volume in one second/forced vital capacity (FEV-1/FVC) of 71 to 80 percent, or; intermittent inhalational or oral bronchodilator therapy.  A 30 percent rating is assigned for application when FEV-1 is 56-70 percent predicted, or; FEV-1/FVC of 57 to 70 percent, or; daily inhalational or oral bronchodilator therapy, or; inhalational anti-inflammatory medication.  A 60 percent evaluation may be assigned when FEV-1 is 40-55 percent predicted, or; FEV-1/FVC of 40-55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent, at least three per year courses of oral or parenteral systemic corticosteroids.  Id.  A 100 percent evaluation is warranted when FEV-1 is less than 40-percent predicted, or; FEV-1/FVC is less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; requires daily use of oral or parenteral systemic high dose corticosteroids or immuno-suppressive medications.  38 C.F.R. § 4.97, Diagnostic Code 6602.

Under Diagnostic Code 7904, generalized decalcification of bones, kidney stones, gastrointestinal symptoms (nausea, vomiting, anorexia, constipation, weight loss, or peptic ulcer), and weakness, warrants a 100 percent rating.  38 C.F.R. § 4.119, Diagnostic Code 7904.  Gastrointestinal symptoms and weakness warrant a 60 percent rating; and, where continuous medication is required for control, a 10 percent rating is warranted.  Id.  A Note after the rating criteria provides that, following treatment or surgery, the disorder is rated on the basis of digestive, skeletal, renal, or cardiovascular residuals, or as endocrine dysfunction.

The Board finds that the Veteran's service-connected disability, currently characterized as heat intolerance, does not warrant a higher disability rating.  

The Veteran was provided with a VA examination in August 2009.  The examiner noted that the Veteran's health was excellent.  During cooler months he performed outdoor activities such as jogging and bike riding.  His weight and appetite had been stable.  The Veteran had never had serious conditions such as pneumonia, asthma, or abnormal chest radiograph.  The examiner noted that the Veteran had no dyspnea on exertion, cough, or hemoptysis.  He had no history of endocrine abnormalities such as pancreatitis, ulcerative disease or gastroesophageal reflux disease. He had never had malabsorption or weight loss. On examination lungs were clear to auscultation and percussion.  The examiner noted that service treatment records reflected numerous bouts of what appeared to have been presentations for acute gastroenteritis characterized by dehydration and non-bloody stools. 

A July 2010 VA letter from the Veteran's private physician reflected his opinion that the Veteran had generally been in good health, but had he presented on several occasions with clinical dehydration with significantly elevated BUN.  The examiner noted that, despite the Veteran's efforts to consume adequate fluids, he nevertheless became severely dehydrated on certain occasions.

VA examinations in April 2013 reflected that the Veteran did not have any endocrine, stomach or duodenal disorders, or respiratory disorders. 

The Veteran was provided with another examination in January 2014.  The examiner found that the Veteran's heat intolerance began during service, and that he did not have any endocrine, stomach, or lung disorders.   

The Board finds that a higher rating is not warranted under Diagnostic Code 6602.  As noted above, the Veteran does not have any respiratory symptoms.  As such, a higher rating based on respiratory symptoms is not warranted.  38 C.F.R. § 4.97, Diagnostic Code 6602.

In order to warrant a higher evaluation for heat intolerance under Diagnostic Code 7904, the evidence would need to show generalized decalcification of bones, kidney stones, gastrointestinal symptoms (nausea, vomiting, anorexia, constipation, weight loss, or peptic ulcer), and weakness.  However, in this case, no such evidence is of record.  It has been noted that the Veteran does not have any gastrointestinal symptoms.  The record does not reflect that he has had kidney stones or bone decalcification.  While the Veteran has experienced dehydration and weakness at times, these incidents occur only when the Veteran is exposed to heat and are not present otherwise.  The record reflects that the Veteran's examiners and treating physician have found that the Veteran is in excellent health.  

As such, a higher disability rating is not warranted for the Veteran's service-connected heat intolerance under Diagnostic Code 7904.  The Board has considered rating the Veteran's disability under other Diagnostic Codes based on his symptoms; however, the Veteran has not experienced symptoms of tachycardia, eye involvement, muscular weakness, loss of weight, nervous system, cardiovascular, or gastrointestinal problems, intracranial pressure, hypertension, neuromuscular excitability, polyuria with near continuous thirst or more than two episodes of dehydration requiring parenteral hydration within one year.  38 C.F.R. § 4.119, Diagnostic Codes 7900-7903, 7905-7909 (2014).

As the preponderance of evidence is against a higher disability rating for the Veteran's service-connected heat intolerance or mucoviscidosis, the benefit-of-the-doubt doctrine is not for application, and the claims are denied.  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 3.321.

The Board finds that neither the first nor second Thun element is satisfied here.  The Veteran's service-connected heat intolerance is manifested by signs and symptoms that are contemplated by the rating schedule.  
  
With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the Veteran does not contend, and the evidence of record does not suggest, that his service-connected heat intolerance results in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.


ORDER

A disability rating in excess of 10 percent for mucoviscidosis is denied.

A disability rating in excess of 60 percent for heat intolerance characterized by nausea, vomiting, weakness and weight loss is denied.


REMAND

In the joint remand, the parties noted that the Board had denied service connection for sterility based, in part, on an April 2013 VA examiner's opinion that Veteran's sterility was a genetic or congenital condition and was less likely than not related to service.  The examiner reasoned that if an environmental condition or medication was the cause of asthenospermia, then it would be logical to assume that the condition would be reversed following the removal of such condition.  The examiner further noted that the Veteran had never been able to produce motile sperm, even in the absence of physical stress or illness. 

On a review of the VA examiner's report and opinion, the examiner did not appear to consider Veteran's statements that he has had increased heat intolerance since active duty and that he continued to experience the symptoms associated with his exposure to heat. 

In the joint remand, the parties found that, given that the Veteran's statements that he continued to experience conditions possibly affecting his sterility, and the fact that the VA examiner's finding was based on the absence of physical stress and the removal of environmental conditions, remand is required to obtain a medical opinion that addresses the Veteran's lay statements and addresses whether his sterility could be related to a continued heat intolerance or dehydration disability noted in service or otherwise is related to service. 

As such, an opinion should be obtained as to whether the Veteran's sterility is caused or aggravated by his service-connected heat intolerance.  

Accordingly, the case is REMANDED for the following action:

1.  Request an opinion from the appropriate examiner as to whether the Veteran's sterility is related to service to his service-connected heat intolerance.  If examination is necessary to provide the required opinion, schedule such with the Veteran.  All indicated tests and studies should be conducted.

The claims file (including paper records and/or records in the Virtual VA and VBMS systems) and this remand must be reviewed by the examiner.

The examiner should determine whether:

(a)  It is at least as likely as not (50 percent probability or more) that the Veteran's sterility had its onset in service, or is otherwise the result of a disease or injury in service;

(b)  It is at least as likely as not (50 percent probability or more) that the Veteran's sterility has been caused (in whole or in part) by exposure to heat or his service-connected heat intolerance; and

(c)  It is at least as likely as not (50 percent probability or more) that the Veteran's sterility has been aggravated (has undergone a permanent, measurable increase in its severity as shown by comparing the current disability to medical evidence created prior to any aggravation) by his exposure to heat or his service-connected heat intolerance.

The examiner must provide an explanation for each opinion given.  The medical reasons for accepting or rejecting the Veteran's reports of continuity of symptoms since service should be set forth in detail.  (The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.)

2.  If the benefit sought remains denied, the AOJ should issue a supplemental statement of the case.  After the Veteran and his representative are given opportunity to respond, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


